Name: COMMISSION REGULATION (EC) No 1513/96 of 29 July 1996 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1141/96 may be accepted
 Type: Regulation
 Subject Matter: international trade;  EU finance;  animal product;  trade
 Date Published: nan

 No L 189/94 ( ENI Official Journal of the European Communities 30. 7. 96 COMMISSION REGULATION (EC) No 1513/96 of 29 July 1996 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1141/96 may be accepted HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accor ­ dance with Regulation (EC) No 1141 /96 shall be granted to the following extent: (a) 244,673 kg per tonne imported during the period 1 April 1993 to 31 March 1996 for importers as defined in Article 2 (1 ) (a) of Regulation (EC) No 1141 /96; (b) 8 386,1 kg per application in the case of importers as defined in Article 2 (2) of Regulation (EC) No 1141 /96 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1141 /96 of 25 June 1996 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 1996 to 30 June 1997) ('), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 1141 /96 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports during the period 1 April 1993 to 31 March 1996; whereas in the other cases the quantities applied for exceed the quantities available under Article 2 (2) of that Regulation; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5 (2) of Regulation (EC) No 1141 /96, Article 2 This Regulation shall enter into force on 30 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 151 , 26. 6. 1996, p. 9 .